Citation Nr: 0704329	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  04-14 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to 
include as secondary to the service-connected diabetes 
mellitus.

3.  Entitlement to service connection for a right foot 
injury.

4.  Entitlement to service connection for a right ankle 
injury.  

5.  Entitlement to service connection for a right hip injury.

6.  Entitlement to service connection for bilateral hearing 
loss.

7.  Entitlement to service connection for bilateral loss of 
vision.




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the January 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, in pertinent part, denied service 
connection for post-traumatic stress disorder (PTSD), denied 
service connection for hypertension, denied service 
connection for right foot injury, denied service connection 
for right ankle injury, denied service connection for right 
hip injury, denied service connection for hearing loss, and 
denied service connection for bilateral loss of vision.    

It is necessary to clarify the issues on appeal.  The January 
2004 rating decision on appeal also denied entitlement to 
service connection for peripheral neuropathy, left lower 
extremity, and denied entitlement to service connection for 
peripheral neuropathy, right lower extremity.  After the 
veteran perfected his appeal, a subsequent rating decision by 
the RO in April 2005 granted service connection for 
peripheral neuropathy, bilateral feet, with an evaluation of 
10 percent for each foot.  The issue of the disability rating 
assigned to the peripheral neuropathy, bilateral feet, is 
"downstream" from the issue of service connection; a 
separate, jurisdiction-conferring notice of disagreement 
would be needed with regard to any "downstream" issues 
arising from the award of service connection for the 
peripheral neuropathy of the lower extremities.  See Grantham 
v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The veteran 
never disagreed with the ratings assigned.  Therefore, the 
evaluation of the service-connected peripheral neuropathy, 
bilateral feet is not before the Board in this appeal. 

In the Informal Hearing Presentation dated in December 2006, 
the veteran's accredited representative argued that the 
veteran filed an implied claim for dyssomnia when he filed 
his claim for entitlement to service connection for PTSD.  
This matter is REFERRED to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Further development is necessary to ensure an informed 
decision on the veteran's service connection claims.

A Request For Information letter dated February 2005 
indicates that the veteran had filed an application for 
Social Security Administration (SSA) disability benefits.  
The U.S. Court of Appeals for Veterans Claims has held that, 
where VA has notice that the veteran is applying or receiving 
disability benefits from the Social Security Administration 
(SSA), and records from that agency may be relevant, VA has a 
duty to acquire a copy of the decision granting Social 
Security disability benefits, and the supporting medical 
documents on which the decision was based.  See Hayes v. 
Brown, 9 Vet. App. 67 (1996).  Furthermore, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), emphasizes the need for VA to obtain 
records from other Government agencies.  See 38 U.S.C.A. § 
5103A (b)(3), (c)(3) (West 2002).  

Additional development is also necessary in order to properly 
develop the veteran's claim for entitlement to service 
connection for hypertension, to include as secondary to 
service-connected diabetes mellitus.  While a July 2003 VA 
outpatient treatment note indicates that the veteran was 
diagnosed with diabetes mellitus in July 2003, it is unclear 
from the medical evidence of record when the veteran was 
diagnosed with hypertension although it was present when he 
first sought VA treatment in May 2003.  Accordingly, the RO 
should ask the veteran to provide information on any medical 
treatment that he received with respect to his hypertension.  
It is important to determine the factual circumstances with 
respect to the nature and etiology of the veteran's 
hypertension in order to make an informed decision on the 
veteran's direct and secondary service connection claims.

Further, the veteran claims that he has hypertension as a 
result of his service-connected diabetes mellitus.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  Thus, service connection on a 
secondary basis may be granted under one of two conditions.  
The first is when the disorder is proximately due to or the 
result of a disorder of service origin.  In that case, all 
symptomatology resulting from the secondary disorder will be 
considered in rating the disability.  The second is when a 
service-connected disability aggravates a nonservice-
connected disability.  Because the medical evidence of record 
is inadequate to make an informed decision, the veteran 
should be scheduled for a VA examination in order to 
determine the nature and etiology of the veteran's 
hypertension and to determine whether the veteran's service-
connected diabetes mellitus either caused or aggravated his 
hypertension. 
It is pertinent to note that, if the medical evidence of 
record is insufficient, VA is always free to supplement the 
record by seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Furthermore, additional development is also necessary in 
order to properly develop the veteran's claim for entitlement 
to service connection for bilateral hearing loss.  Under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability 
compensation (service connection) claims, the VA must provide 
a VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

In accordance with McLendon, the veteran should be scheduled 
for a VA examination in order to determine the nature and 
etiology of the veteran's bilateral hearing loss because the 
evidence of record indicates that the veteran has a current 
disability, that he experienced acoustic trauma during 
military service which could have caused his bilateral 
hearing loss, and because there is insufficient medical 
evidence on file to facilitate an informed decision on the 
claim.  VA outpatient treatment records show that 
audiological testing in August 2004 indicates that the 
veteran currently has bilateral hearing loss.  In addition, 
the veteran's service personnel records indicate that he 
served as a field wireman in Vietnam where he was exposed to 
acoustic trauma from artillery fire.  Consequently, a VA 
audiological examination should be conducted in order to 
determine whether the veteran's bilateral hearing loss is 
causally related to his period of military service.      

In addition, any VA treatment records that are not of record 
should be obtained.  The VA should obtain all relevant VA and 
private treatment records which could potentially be helpful 
in resolving the veteran's claim.  Murphy v. Derwinski, 1 
Vet. App. 78, 81-82 (1990).  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Request the veteran's medical and 
adjudication records from the Social 
Security Administration.  All efforts to 
obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.

2.  The RO should obtain the veteran's 
complete medical treatment records from 
the VA North Texas Health Care System.  
In particular, the RO should obtain any 
medical treatment records from the 
treatment received by the veteran prior 
to May 2003, from December 2003 to 
November 2004, and from March 2005 to the 
present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if the records are not 
available.

3.  Ask the veteran to provide 
information on any VA or private medical 
treatment that he received for his 
hypertension.  In particular, the veteran 
should provide information on when he was 
diagnosed with hypertension.  The veteran 
should sign a release authorizing VA to 
request his clinical treatment records 
for any private treatment that he 
received as a result of his condition.  
If the request for records is not 
successful, notify the veteran of that 
fact and provide him an opportunity to 
obtain the records and submit them.

4.  After obtaining all of the above 
mentioned evidence, the veteran should be 
afforded a VA cardiovascular examination 
to ascertain whether he has hypertension, 
and if so, whether it is at least as 
likely as not that such disorder: (a) had 
its onset during military service or was 
causally related to service; (b) was 
manifested to a compensable degree during 
the first post-service year; or (c) is 
otherwise related to service-connected 
type II diabetes mellitus.  The veteran's 
claims folder must be available to, and 
reviewed by, the examiner in conjunction 
with the examination.  The rationale for 
all opinions expressed should be 
explained. 

If hypertension is found to have been 
caused or exacerbated by type II diabetes 
mellitus, the examiner should identify, 
to the extent possible, the extent to 
which the hypertension was impacted by 
the diabetes symptomatology.  The 
examiner must discuss the known risk 
factors for hypertension, what role they 
play in the veteran's case, and why his 
diabetes mellitus is at least as likely 
as not caused or aggravated his 
hypertension. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and  
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it. 

5.  After obtaining all of the above 
mentioned evidence, the examiner should 
provide an opinion as to the likely 
etiology of the veteran's current hearing 
loss, to include whether it is as likely 
as not related to in-service noise 
exposure.  The veteran's claims folder 
must be available to, and reviewed by, 
the examiner in conjunction with the 
examination.  The rationale for all 
opinions expressed should be explained.    

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and  
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it. 

6.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims should be 
readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran has had an adequate opportunity 
to respond, the appeal should be returned 
to the Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2006).  

These claims must be afforded expeditious treatment.  
	


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



